IN THE COURT OF APPEALS OF NORTH CAROLINA

                                  No. COA17-1140

                                Filed: 17 April 2018

North Carolina Industrial Commission, I.C. No. 15-734251

ALINA COHEN, Employee, Plaintiff

             v.

FRANKLIN   COUNTY      SCHOOLS/N.C.   DEPARTMENT    OF     PUBLIC
INSTRUCTION, Employer, SELF INSURED (SEDGWICK CMS, Servicing Agent)
Defendant.


      Appeal by plaintiff from opinion and award entered 25 July 2017 by the North

Carolina Industrial Commission. Heard in the Court of Appeals 7 March 2018.


      Hardison & Cochran, P.L.L.C., by Benjamin T. Cochran and J. Carter
      Whittington, for plaintiff-appellant.

      Attorney General Joshua H. Stein, by Special Deputy Attorney General Patrick
      S. Wooten, for defendant-appellee.


      DAVIS, Judge.


      In this appeal, we revisit the issue of whether an employee who suffers an

illness allegedly resulting from a meeting with her supervisor is able to establish an

injury by “accident” under North Carolina’s Workers’ Compensation Act.          Alina

Cohen appeals from the opinion and award of the North Carolina Industrial

Commission denying her claim for workers’ compensation benefits.         Because we

conclude that she has failed to show an injury by accident within the terms of the

statute, we affirm.
                              COHEN V. FRANKLIN CTY. SCHS.

                                    Opinion of the Court



                        Factual and Procedural Background

       On 19 January 2010, Cohen was hired by Franklin County Schools

(“Defendant”) to work as a full-time math teacher at Early College High School

(“Early College”). Each teacher at Early College was “required to create an individual

PDP [Professional Development Plan] at the beginning of the year that stated their

goals and also a plan as to how to accomplish those goals with an associated timeline.”

As a part of her employment, Cohen “underwent periodic classroom observations and

was evaluated by the school principal, James A. Harris, Jr.” Harris was Cohen’s

principal throughout her employment with Early College.

       Pursuant to his duties as the school principal, Harris would normally conduct

“three observations with an evaluation” for each teacher throughout the course of the

year. Prior to October 2013, Harris had conducted observations in Cohen’s classroom

and held evaluation conferences with her. Cohen was aware of the process for teacher

observations and post-observation conferences with Harris. She also knew that post-

observation     conferences     “should    be     during   the   ten   working    days

after . . . observation.”

       In 2013, Harris received “various complaints in regard to [Cohen’s] teaching.”

After having received these complaints, Harris “prepared an observation and a

‘principal directed’ PDP to go over with [Cohen] on October 11, 2013.” He believed




                                           -2-
                            COHEN V. FRANKLIN CTY. SCHS.

                                   Opinion of the Court



that the “PDP was designed for [Cohen] and him to work together to assist [her] and

to get her to the level where we felt that she would become a better teacher.”

      On 11 October 2013, Harris went to Defendant’s Central Office to meet with

Charles Fuller, a director of secondary education. Harris told Fuller that he “had

prepared a directed PDP for [Cohen] and that [he] did not believe that [Cohen] would

receive it well.” Because Harris did not have an assistant principal and “wanted

someone to be a witness” during the meeting, Harris asked Fuller to sit in on the

meeting.

      That same morning, Harris saw Cohen at Early College and told her “that he

had to go over the observation and PDP with her that day, and asked her to stay after

school.” In the past, Harris had not given Cohen advance notice of post-observation

conferences and would typically “do most of these at the end of the school day . . . .”

      At the conclusion of the school day on 11 October 2013, Cohen was leaving the

school building for the weekend when she saw Fuller coming into the building. Cohen

and Fuller greeted each other, and she walked outside. As she was leaving, Harris

ran out of the building and stated, “Mrs. Cohen, I need you to come back.” Cohen

followed Harris into his office and saw Fuller sitting in a chair inside the office.

      Harris proceeded to explain that he was meeting with Cohen because of

problems with her teaching. He explained that he had written out a PDP for her.

She refused to sign the PDP and asked for a sheet of paper to instead write that she



                                          -3-
                           COHEN V. FRANKLIN CTY. SCHS.

                                   Opinion of the Court



had been “pushed to sign [the PDP] without reading . . . .”       The meeting lasted

approximately fifteen to twenty minutes, and Cohen continued to argue with Harris

until the end of the meeting at which point all three participants left the school.

      Cohen testified that at some point during the 11 October 2013 meeting with

Harris she began to experience “horrible head pain” and felt as though “her head was

going to blow up.” On 14 October 2013, she was seen by Dr. Richard Noble, an

internist, and later that same day she was examined by Dr. Mitchell Freedman, a

neurologist at Duke Health. Both Dr. Noble and Dr. Freeman determined that Cohen

had suffered a stroke.

      On 15 June 2015, Cohen initiated a workers’ compensation claim by filing a

Form 18 (“Notice of Accident to Employer”), and she submitted a Form 33 (“Request

That Claim Be Assigned For Hearing”) on 16 July 2015. Defendant filed a Form 61

(“Denial of Workers’ Compensation Claim”) on 20 July 2015.

      On 12 April 2016, a hearing was held before Deputy Commissioner Philip A.

Baddour, III. Cohen testified at the hearing in support of her claim for benefits.

Harris and Fuller testified on behalf of Defendant. Depositions were later taken of

Dr. Noble and Dr. Freedman.

      On 23 December 2016, the deputy commissioner issued an opinion and award

determining that Cohen’s meeting with Harris and Fuller on 11 October 2013 was

“an ordinary incident of employment constituting circumstances common to



                                          -4-
                           COHEN V. FRANKLIN CTY. SCHS.

                                  Opinion of the Court



employees in any profession. There was nothing unexpected or unusual with regard

to the way the meeting was arranged or conducted.”        The deputy commissioner

concluded that Cohen “did not experience an unlooked for and untoward

event . . . [and] did not suffer an injury by accident within the meaning of the North

Carolina Workers’ Compensation Act, and therefore her claim is not compensable.”

Cohen appealed to the Full Commission.

      On 25 July 2017, the Full Commission issued an Opinion and Award affirming

the deputy commissioner’s decision and denying Cohen’s claim for benefits. On 7

August 2017, Cohen filed a timely notice of appeal.

                                      Analysis

      Appellate review of an opinion and award of the Industrial Commission is

typically “limited to consideration of whether competent evidence supports the

Commission’s findings of fact and whether the findings support the Commission’s

conclusions of law.” Philbeck v. Univ. of Mich., 235 N.C. App. 124, 127, 761 S.E.2d

668, 671 (2014) (citation and quotation marks omitted). “The findings of fact made

by the Commission are conclusive on appeal if supported by competent evidence even

if there is also evidence that would support a contrary finding. The Commission’s

conclusions of law, however, are reviewed de novo.” Morgan v. Morgan Motor Co. of

Albemarle, 231 N.C. App. 377, 380, 752 S.E.2d 677, 680 (2013) (internal citations

omitted), aff’d per curiam, 368 N.C. 69, 772 S.E.2d 238 (2015).



                                         -5-
                           COHEN V. FRANKLIN CTY. SCHS.

                                  Opinion of the Court



      Under the Workers’ Compensation Act, an injury is compensable if the

claimant proves three elements: “(1) that the injury was caused by an accident; (2)

that the injury was sustained in the course of the employment; and (3) that the injury

arose out of the employment.” Hedges v. Wake Cty. Pub. Sch. Sys., 206 N.C. App. 732,

734, 699 S.E.2d 124, 126 (2010) (citation and quotation marks omitted), disc. review

denied, 365 N.C. 77, 705 S.E.2d 746 (2011).

      Here, Defendant concedes that Cohen’s injury occurred during the course of

her employment with Defendant. However, Defendant contends that Cohen has

failed to satisfy the remaining two prongs of the inquiry.

      We first determine whether the Commission erred by concluding that her

injury was not the result of an accident within the meaning of the Workers’

Compensation Act. It is well established that

             [f]or an injury to be compensable, the plaintiff must
             introduce competent evidence to support the inference that
             an accident caused the injury in question. . . . As used in
             our Workers’ Compensation Act, the terms “accident” and
             “injury” are not synonymous. . . . An accident, as the term
             is used in the Act, is (1) an unlooked for and untoward
             event which is not expected or designed by the injured
             employee; (2) a result produced by a fortuitous cause. . . .
             There must be some unforeseen or unusual event other
             than the bodily injury itself.

Cody v. Snider Lumber Co., 328 N.C. 67, 70, 399 S.E.2d 104, 106 (1991) (internal

citations, quotation marks, and brackets omitted).




                                         -6-
                           COHEN V. FRANKLIN CTY. SCHS.

                                 Opinion of the Court



      The Commission made the following findings of fact in its Opinion and Award

relevant to this issue:

                   5. [Cohen] was hired to work at the Early College
             High School (“Early College”) program with Defendant
             Franklin County Schools as a full-time math teacher
             beginning on January 19, 2010.

                    6. As part of her employment, [Cohen] underwent
             periodic classroom observations and was evaluated by the
             school principal, James A. Harris, Jr. Mr. Harris was
             [Cohen]’s principal through her entire time at the Early
             College. Mr. Harris testified that in the course of a year,
             there are normally three observations with an evaluation.

                    ....

                     8. There was no requirement to announce when a
             principal was going to do an observation, but Mr. Harris
             testified that he usually announced the first observation,
             and thereafter he would tell the teacher that he was going
             to be in the room within a week’s time, but not specify the
             exact day.

                    9. [Cohen] had undergone prior observations with
             Mr. Harris. [Cohen] testified that one year Mr. Harris
             refused to have an evaluation conference with her.
             However, according to the stipulated exhibits and Mr.
             Harris’s testimony, the conference was not held because
             [Cohen] was on family medical leave due to her husband’s
             illness and was not teaching at that time.

                     10. By 2013, Mr. Harris had received various
             complaints in regard to [Cohen]’s teaching. Mr. Harris
             testified that a complaint had been received that [Cohen]
             asked a student about what was on a North Carolina final
             exam, which is given for classes without an end-of-course
             exam. Mr. Harris further testified that there had been
             complaints from students that material was on tests that


                                        -7-
              COHEN V. FRANKLIN CTY. SCHS.

                     Opinion of the Court



[Cohen] had not covered in class and that graded tests were
not returned to students. Mr. Harris suspected, and later
confirmed, that [Cohen] was recycling tests.           This
explained why there were items on the tests that had not
been covered in class. Mr. Harris testified that in early
2013 he discussed these complaints with [Cohen] and there
were meetings between [Cohen] and disgruntled parents
and students regarding the complaints.

      11. [Cohen] testified that prior to October 11, 2013,
she had no idea that there were any problems with her
teaching. She also stated that there were never any issues
about testing or protocols with testing.

       12. Mr. Harris explained that as part of the
evaluation process, teachers and administrators use
different documents and forms for career development.
Specifically, Mr. Harris explained that there is the
observation and summary of the observation, but that
there is also a Professional Development Plan (PDP). Mr.
Harris testified that there were various types of PDPs. He
explained that all of the teachers at his school were
required to create an individual PDP at the beginning of
the year that stated their goals and also a plan as to how
to accomplish those goals with an associated timeline.

       13. Mr. Harris prepared an observation and a
“principal directed” PDP to go over with [Cohen] on October
11, 2013.      Mr. Harris testified that based on the
information that he had received from students and
parents, and some of his observations, he prepared a
“principal directed” PDP for [Cohen] to specifically address
these issues and concerns and detail areas for
improvement.      The directed plan was for a 90-day
timeframe. Mr. Harris testified that during the 90-day
period, the PDP was designed for [Cohen] and him to work
together to assist [Cohen] and “to get her to the level where
we felt that she would become a better teacher.”




                            -8-
              COHEN V. FRANKLIN CTY. SCHS.

                     Opinion of the Court



        14. On Friday, October 11, 2013, Mr. Harris went
to the Franklin County Schools’ Central Office to meet with
Charles Fuller, director of secondary education overseeing
curriculum instruction for grades 6 through 12. Mr. Fuller
and Mr. Harris testified that Mr. Harris had prepared a
directed PDP for [Cohen] and that Mr. Harris did not
believe that [Cohen] would receive it well. Mr. Harris
testified about his conversation with Mr. Fuller, “I told him
that the documents that I was going to present may not be
very flattering for Mrs. Cohen and that she may object and
I wanted someone to be a witness because I do not have an
assistant principal that could come in with me. So I wanted
a neutral party to be — to be present during that time.”

       15. Mr. Harris testified that he saw [Cohen] earlier
in the day on October 11, 2013 and told her that he had to
go over the observation and PDP with her that day, and
asked her to stay after school.

        16. Mr. Harris explained that the teachers know
that he has ten days to get back with them after an
observation is done, and sometimes the teacher comes to
him to initiate a discussion. [Cohen] had full knowledge of
this procedure, as she testified: “So after this evaluation,
principal – okay – come in observe – observation, let’s say.
Okay. After observation, principal set up with teacher
post-observation conference. Post-observation conference
with the rules of the North Carolina State should be during
the ten working days after it was actually observation
[sic].”

       17. Mr. Harris explained that he had not
previously scheduled post-observation conferences with
[Cohen] in advance. Mr. Harris testified, “I don’t believe I
did because, again, sometimes you just maybe grab a
person and say, ‘Hey, I need to get this done’. . . . So I try
to do most of these at the end of the school day because our
school is unique. There is always a time when they’re
supervising students, so to do that during a planning time



                            -9-
              COHEN V. FRANKLIN CTY. SCHS.

                     Opinion of the Court



is not a good time because they are with people. So the best
time to do it is usually after – after school.”

        18. [Cohen] alleges that at the end of the school
day, she cleaned up her classroom and then she saw Mr.
Harris as she was leaving and said, “Mr. Harris, I am last
one. I leaving [sic] right now. Have a nice weekend.” She
testified that Mr. Harris told her to have a nice weekend
and a rest. She testified that as she left the building, she
saw Mr. Fuller coming in and they greeted each other. She
then proceeded to the location where her husband picks her
up, and that Mr. Harris ran out of the building and said,
“Mrs. Cohen, I need you to come back.” [Cohen] testified
that she thought there was some emergency, “fire or flood
or something like this.” [Cohen] then went to Mr. Harris’
office where she “heard that he played with the lock,” and
she noticed Mr. Fuller sitting in a chair to the left a bit
behind her. She testified that they did not ask her to sit
down.

      19. [Cohen] testified that she “felt something not
comfortable because school was absolutely empty, building
was absolutely empty.” She further testified, “I believe the
door was locked, but again, I say I believe because after –
Okay.” These statements are in direct conflict with Mr.
Harris’ testimony. Mr. Harris testified that the door was
never locked, and that the door was closed because the
matter was private and he did not want the secretary to
hear. Mr. Harris testified that the PDP process is
confidential.

       20. [Cohen] testified that Mr. Harris started the
meeting by saying, “‘Mrs. Cohen, we have a lot of problems,’
or trouble – I don’t sure [sic] of what word he exactly use –
‘with your teaching.’” [Cohen] then testified to a narrative
that she did not understand the purpose of the meeting,
that Mr. Fuller and Mr. Harris began talking about
“papers,” that they told her it was her PDP, but that she
did not have her glasses. [Cohen] further testified, “I did
not have glasses. I cannot see what it’s in the writing, but


                            - 10 -
              COHEN V. FRANKLIN CTY. SCHS.

                     Opinion of the Court



by the form – format, I see it’s not my PDP. I say, ‘It’s not
my PDP.’ They say, ‘Whatever. We prepared this – to this,
and you need to sign.’”

        21. [Cohen] then testified, “I turned this paper, the
PDP. Okay. I could not read but I – see, I know. I thirty-
five years teaching. So I look. It was marked toward one
– Just a second. Sorry. It was marked toward one position.
It’s lined up, first, individual plan; second, mentoring plan;
and third one is directory – direct – directory and directive
plan. This is final step before you fire somebody.” [Cohen]
contends that she informed Mr. Harris that she did not
have her glasses and that she would not sign the PDP.

       22. [Cohen] testified about her perception of the
events, “I asked few [sic] times, ‘What is going on?’ but I
did not have any answers on this. I was very confused and
I become very nervous because, you know, you’re in the – I
believe in the locked room with two men. What they said
what it’s – for me, doesn’t make sense. You know, I – okay
– I don’t want to say it doesn’t make sense. I could not
understand what is going on. You understand? I don’t
know how to react. I don’t understand things.”

       23. [Cohen] testified that during the meeting she
started to feel bad and started to shake. [Cohen] testified
that she started to feel like her head was going to “blow
up.” According to [Cohen], she informed Mr. Harris and
Mr. Fuller multiple times during the meeting that she was
feeling bad and needed to see a doctor because she had high
blood pressure. [Cohen] testified that Mr. Harris and Mr.
Fuller pressured her to sign the PDP and informed her that
once she signed the PDP then she could leave.

        24. By contrast, Mr. Harris testified that [Cohen]
sat down, and he began to explain to her why they were
there and about the PDP and the observation. Mr. Fuller
testified that Mr. Harris asked “Could we review this?” and
[Cohen] said, “Sure,” and she took a seat. Mr. Harris
explained that he wanted to go over the PDP first so that


                            - 11 -
             COHEN V. FRANKLIN CTY. SCHS.

                    Opinion of the Court



she would understand what he was expecting of her with
the milestones he had set, and that he was then going to go
over the observation.      He asked her if she would
acknowledge receiving the documents, and he explained to
her that “signing those documents did not imply that she
agreed or accepted, just that she had received and that she
understood what I was explaining to her.” Mr. Harris
testified, “And when I started, it – she interrupted, and
every time from that point on, I would start to explain to
her, she would interrupt. It got to the point where at one
point Mr. Fuller said, ‘Mrs. Cohen, if you would just stop
and allow him, he will explain to you everything that’s
involved,’ and then when I proceeded again, she would
interrupt again.”

       25. Mr. Harris testified that this process lasted
about fifteen to twenty minutes. At that point, [Cohen]
asked for a piece of paper and sat at the corner of Mr.
Harris’ desk and wrote out a statement. [Cohen] got up to
make a copy of the document but came back stating that
the copier would not work, and Mr. Harris went to help her
make copies. By this time, the secretary was gone and they
left the door open. Mr. Harris testified that [Cohen]
continued to “argue and whatnot” until close to 4:00 p.m.
and then departed.

       26. Mr. Harris testified that [Cohen] did not
complain of dizziness during the October 11, 2013 meeting
and she did not ask to see a doctor. According to Mr.
Harris, [Cohen]’s behavior and demeanor as she was
leaving the meeting was normal and there was no
indication that she needed to seek medical assistance at
that time.

      ....

        28. The Full Commission finds that [Cohen]
perceived the PDP and observation documents to be, as she
testified, the “final step before you fire somebody.”
However, as Mr. Fuller and Mr. Harris testified, a directed


                           - 12 -
                            COHEN V. FRANKLIN CTY. SCHS.

                                   Opinion of the Court



             PDP is only one step in the evaluation process and does not
             result in termination of employment; rather, often times
             performance issues are satisfactorily addressed and the
             employee remains employed.

                    29. The Full Commission finds Mr. Harris’
             testimony as to [Cohen] being informed of the meeting on
             October 11, 2013, to be credible. [Cohen] demonstrated
             that she was familiar with the observation process and the
             purpose of a PDP. The Full Commission finds that
             [Cohen]’s testimony that she was unaware of a meeting
             after school to discuss the observation and that she was
             unaware of the purpose of the meeting is not credible.

                   30. To the extent the testimony of [Cohen], and Mr.
             Harris, and Mr. Fuller are inconsistent with regard to what
             occurred at the meeting in Mr. Harris’ office, the Full
             Commission affords greater weight to the testimony of Mr.
             Harris and Mr. Fuller than to the testimony of [Cohen].

      Based on these findings of fact, the Commission concluded that Cohen had not

“suffer[ed] an injury by accident within the meaning of the North Carolina Workers’

Compensation Act.” Cohen has not specifically challenged any of the Commission’s

findings of fact.   Thus, they are binding on appeal.      See Allred v. Exceptional

Landscapes, Inc., 227 N.C. App. 229, 232, 743 S.E.2d 48, 51 (2013) (“Unchallenged

findings of fact are presumed to be supported by competent evidence and are binding

on appeal.” (citation omitted)).

      This Court has held that “[i]f an employee is injured while carrying on the

employee’s usual tasks in the usual way the injury does not arise by accident.” Gray

v. RDU Airport Auth., 203 N.C. App. 521, 525, 692 S.E.2d 170, 174 (2010) (citation,

quotation marks, and brackets omitted). “In contrast, when an interruption of the

                                          - 13 -
                            COHEN V. FRANKLIN CTY. SCHS.

                                    Opinion of the Court



employee’s normal work routine occurs, introducing unusual conditions likely to

result in unexpected consequences, an accidental cause will be inferred.” Id. (citation

and quotation marks omitted). Thus, “[t]he essence of an accident is its unusualness

and unexpectedness . . . .” Id. (citation and quotation marks omitted).

      On several prior occasions, this Court has addressed the question of whether

an injury sustained by an employee related to a meeting with her supervisor should

be deemed to have resulted from an accident for purposes of the Workers’

Compensation Act. In Pitillo v. North Carolina Department of Environmental Health

& Natural Resources, 151 N.C. App. 641, 566 S.E.2d 807 (2002), the plaintiff was a

waste management specialist responsible for inspecting commercial hazardous waste

facilities. As a part of her employment, she was subjected to annual performance

reviews from her supervisor. Id. at 643, 566 S.E.2d at 809. During one such review,

she “received ratings of ‘outstanding’ or ‘very good’ in twelve areas, and a rating of

‘good’ in two areas, for an overall rating of ‘very good plus.’” Id.

      The plaintiff was upset that her co-workers had rated her as merely “good” in

two areas. She sought to meet with the deputy director and personnel officer of the

division. Id. at 643, 566 S.E.2d at 810. The meeting lasted two hours and was

attended by the deputy director, the personnel officer, the plaintiff’s supervisor, and

the manager of employee relations. The following day, the plaintiff was referred to a




                                           - 14 -
                           COHEN V. FRANKLIN CTY. SCHS.

                                  Opinion of the Court



psychiatrist and was treated for “stress induced anxiety” and a “diagnosed nervous

breakdown.” Id.

      The plaintiff filed a claim for workers’ compensation benefits, but the

Commission denied her claim. Id. at 644, 566 S.E.2d at 810. We affirmed, holding

that the plaintiff did not suffer an injury by accident. Id. at 646, 566 S.E.2d at 812.

In so ruling, we rejected her argument that the presence of her supervisor and the

manager of employee relations as well as the subject matter of the meeting and the

behavior directed toward her were “unexpected and traumatic.” Id. at 646, 566

S.E.2d at 811.

      In Knight v. Abbott Laboratories, 160 N.C. App. 542, 586 S.E.2d 544 (2003),

the plaintiff, a laboratory employee, had requested a vacation day but her request

was denied by her supervisor, Mr. Fuller. She subsequently learned that her co-

worker had received the same vacation day that she had requested. Upon becoming

aware of this information, she went to Mr. Fuller’s office. Id. at 544, 586 S.E.2d at

545. Mr. Fuller became upset when the plaintiff asked him about the denial of her

vacation request. He “rose from his desk, and began talking to plaintiff in a loud,

angry voice waving his hands and fingers in plaintiff’s face.” Id. During the meeting,

“both parties raised their voices,” and the plaintiff “returned to her workstation in

tears.” Id.




                                         - 15 -
                           COHEN V. FRANKLIN CTY. SCHS.

                                  Opinion of the Court



      After the meeting, the plaintiff broke out in hives and sought medical

attention. Id. She was diagnosed with Post Traumatic Stress Disorder and recurrent

major depression, which her psychologist believed was substantially aggravated by

the confrontation. Id. at 544, 586 S.E.2d at 546. She filed for workers’ compensation

benefits, but the Commission found that her injury had not occurred by accident and

was therefore non-compensable. Id. at 545, 586 S.E.2d at 546. Citing Pitillo, this

Court affirmed the denial of her claim for benefits.

                    In this case, although plaintiff initiated the meeting
             with Fuller, she contends his behavior toward her was
             unexpected and traumatic.         The Commission found,
             however, and the evidence shows that both plaintiff and
             Fuller raised their voices and both were participants in the
             argument initiated by plaintiff’s complaint that she had
             improperly been deprived of her desired vacation day. The
             Commission also recognized that while such confrontations
             may be infrequent, disagreements between an employee
             and a supervisor are not uncommon and found that the
             confrontation between plaintiff and Fuller did not
             constitute an interruption of the work routine and the
             introduction thereby of unusual conditions likely to result
             in unexpected consequences.           We agree with the
             Commission’s findings. The evidence shows that plaintiff
             deliberately initiated the meeting with Fuller to voice her
             disagreement with his decision to award the vacation day
             to another employee. It is not unexpected that this would
             lead to a heated discussion involving raised voices on both
             the part of the supervisor and employee. . . . Therefore, the
             heated confrontation with plaintiff’s supervisor was not so
             unusual such as to constitute an interruption in the normal
             work routine.

Id. at 546-47, 586 S.E.2d at 547 (internal citations and quotation marks omitted).



                                         - 16 -
                                COHEN V. FRANKLIN CTY. SCHS.

                                        Opinion of the Court



       In the present case, Cohen contends that the 11 October 2013 meeting itself

was unusual and resulted in unexpected consequences because (1) Fuller was sitting

in on the meeting; (2) a “principal directed” PDP was utilized; and (3) Cohen left the

meeting without signing the PDP. However, Cohen’s attempt to shoehorn the facts

of this case into the definition of the term “accident” for purposes of a workers’

compensation claim is unavailing.            We see no material distinction between the

meeting at issue here and the meetings at issue in Pitillo and Knight. Although the

meeting in the present case was not initiated by Cohen, we do not read Pitillo or

Knight as standing for the proposition that this factor alone is dispositive in

determining whether a meeting is sufficiently unusual or likely to yield unexpected

consequences so as to qualify as an accident under the Workers’ Compensation Act.

       We observe that Cohen had previously participated in post-observation

evaluation meetings with Harris. She also knew that other teachers had similarly

participated in such meetings — generally within ten days of an observation.1

       Moreover, Cohen was familiar with the protocol for PDPs. She had created a

PDP for herself on past occasions as all teachers at Early College were required to do.

Although she had not previously been required to create a principal directed PDP,

Harris had utilized directed PDPs for other teachers at Early College. Thus, this type




       1 While the record is not entirely clear on this point, it appears that Harris had conducted an
observation of Cohen within ten days prior to the 11 October 2013 post-observation meeting.

                                                - 17 -
                               COHEN V. FRANKLIN CTY. SCHS.

                                       Opinion of the Court



of principal directed PDP was not a meaningful departure from the typical procedures

at the school.

       We further note that with respect to the manner in which the meeting was

conducted, the Commission’s findings establish that the conversation between Cohen

and Harris was neither unexpected nor inappropriate.                     There was nothing

remarkable about Harris providing negative feedback to Cohen after having observed

her class or requiring her to take action to correct deficiencies in her job performance.

Moreover, the Commission rejected the suggestion that either Harris or Fuller raised

their voices at Cohen during the meeting or spoke to her in an inappropriate manner.

At most, Cohen received critical feedback that was unwelcome to her — an occurrence

that is not unusual for an employee at any job.

       While we do not categorically foreclose the possibility that the existence of

unusual circumstances could cause a meeting between an employee and her

supervisor to constitute an accident under the Workers’ Compensation Act, we are

satisfied that the meeting between Cohen and Harris does not present such a case.

Thus, we hold the Commission properly determined that Cohen did not suffer an

injury by accident.2

                                         Conclusion




       2 Having determined that Cohen has not established that she suffered an injury by accident,
we need not address her remaining argument.

                                              - 18 -
                         COHEN V. FRANKLIN CTY. SCHS.

                               Opinion of the Court



      For the reasons stated above, we affirm the Full Commission’s 25 July 2017

opinion and award.

      AFFIRMED.

      Judges STROUD and ARROWOOD concur.




                                      - 19 -